981 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Walter J. VAN BOXTEL;  Roseann S. Van Boxtel, Plaintiffs-Appellants,v.Harvey MCLAIN, et al. DefendantsandAmerican Federal Bank, F.S.B., Defendant-AppelleeWalter J. VAN BOXTEL;  Roseann S. Van Boxtel,Plaintiffs-Counter-Defendants-Appellantsv.Harvey MCLAIN, et al. DefendantsandAmerican Federal Bank, F.S.B., Defendants-Counter-Plaintiff-Appellee
Nos. 90-55835, 91-55326.
United States Court of Appeals, Ninth Circuit.
Nov. 13, 1992.

Before GOODWIN, WILLIAM A. NORRIS and NOONAN, Circuit Judges.

ORDER

1
Pursuant to the agreement of dismissal of October 20, 1992 signed by both parties, this appeal is hereby DISMISSED.


2
Each party shall bear their own costs.